IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kerium Allen Garrick, Sr.,             :
                 Appellant             :
                                       :
             v.                        :      No. 1003 C.D. 2017
                                       :
City of Phila/Philadelphia             :
Prison System - CFCF/PICC              :
Probation Officer Tabitha Hatcher      :


                                       ORDER

             NOW, March 26, 2018, upon consideration of appellant’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge